Case: 12-10927    Date Filed: 02/01/2013   Page: 1 of 3

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-10927
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:06-cr-00333-JHH-HGD-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                      versus

NORMAN OLIVER GRANT,

                                                          Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (February 1, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Norman Grant, proceeding pro se, appeals the district court’s denial of his

18 U.S.C. § 3582(c)(2) motion for a sentence reduction. Because the district court

correctly concluded it lacked authority to reduce Grant’s sentence, we affirm.
              Case: 12-10927      Date Filed: 02/01/2013   Page: 2 of 3

      A jury convicted Grant of possessing marijuana, powder cocaine, and crack

cocaine with intent to distribute, along with two other charges, in 2006. At

sentencing, the district court found Grant’s sentencing guidelines range was 87 to

108 months’ imprisonment. Because Grant was responsible for 12.63 grams of

crack cocaine, however, he was subject to a statutory mandatory minimum

sentence of 120 months, and the district court sentenced him to 120 months’

imprisonment. Subsequently, Grant filed a motion to reduce that sentence based

upon the Fair Sentencing Act of 2010 (FSA), Pub. L. No. 111-220, 124 Stat. 2372,

and amendments to the sentencing guidelines. The district court denied that

motion and this is Grant’s appeal.

      We review de novo the district court’s conclusions about its authority to

modify a defendant's sentence under § 3582. United States v. Liberse, 688 F.3d

1198, 1200 n.1 (11th Cir. 2012). A court may modify an inmate's term of

imprisonment under § 3582 only in limited circumstances. None of those

circumstances are present here.

      Grant contends Amendment 750 to the sentencing guidelines authorized the

district court to reduce his sentence. But the district court could not have reduced

Grant’s sentence based upon Amendment 750 because he received a statutory

mandatory minimum sentence, rather than one based upon the guidelines

calculation for his offenses. See United States v. Glover, 686 F.3d 1203, 1207


                                          2
              Case: 12-10927    Date Filed: 02/01/2013   Page: 3 of 3

(11th Cir. 2012). And Grant’s contention that he is eligible for a sentence

reduction based upon the FSA’s alteration of what drug quantities correspond to

which statutory minimum penalties is, likewise, squarely foreclosed by our

precedent. The changes in the FSA to the statutory mandatory minimum sentences

provide no foundation for a § 3582(c)(2) motion and do not permit a district court

to reduce the sentence of a defendant sentenced before the FSA’s effective date.

United States v. Berry, 701 F.3d 374, 377-78 (11th Cir. 2012).

      Accordingly, the district court’s denial of Grant’s § 3582(c)(2) motion is

      AFFIRMED.




                                         3